Citation Nr: 0019950	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  91-52 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for the chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for the chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which, inter alia, confirmed the veteran's 10 
percent disability rating for chondromalacia of the knees, 
and determined that the veteran's service-connected bilateral 
pes planus should be rated as 30 percent disabling, following 
periods during which that disorder was given a temporary 
total rating under 38 C.F.R. § 4.29.  The notice of 
disagreement (NOD) was received in January 1991 and a 
statement of the case (SOC) was issued in March 1991.  The 
veteran's substantive appeal was received later in March 
1991.  In October 1991, a separate 10 percent evaluation was 
assigned for chondromalacia of each knee.

In November 1993, the Board remanded this case to the RO for 
additional evidentiary development and due process 
considerations.  Specifically, the Board asked the RO to take 
efforts to obtain any pertinent treatment records from VA 
medical facilities, to request that the veteran identify and 
submit other records of pertinent medical treatment, and to 
adjudicate additional issues raised by the veteran.

Following completion of the requested development, and the 
receipt of additional evidence, to include statements from 
the veteran and treatment records from VA facilities 
including those in Tucson and Phoenix, the RO continued the 
denials of the issues on appeal.  

In May 1996, the Board again remanded the matters on appeal.  
By that remand, the Board specifically requested that the RO: 
take efforts to obtain treatment records not already on file; 
take efforts to obtain the veteran's Chapter 31 Vocational 
Rehabilitation folder(s); and schedule the veteran for a VA 
examination for the purpose of determining the severity of 
his service-connected bilateral pes planus, chondromalacia of 
the right knee, and chondromalacia of the left knee.  Since 
the May 1996 remand, additional medical records were added to 
the claims file, the veteran's Vocational Rehabilitation 
records were added to the claims file, and the veteran has 
appeared for VA orthopedic examinations of his bilateral pes 
planus and his chondromalacia in both knees in November 1996 
and March 1998.  As the development requested on remand was 
completed, and the denial of the claims continued.

The Board notes that during the course of the appeal, the 
veteran has asserted numerous additional claims.  In a 
November 1998 decision, the RO denied the veteran's claims 
for service connection for diabetes, a problem with tendons 
in his hands, and osteoarthritis of the knees, back, feet, 
and other joints.  The RO also found that entitlement was not 
established for automobile and adaptive equipment or adaptive 
equipment only.  Additionally, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen previously denied claims for service 
connection for a nervous condition (to include PTSD), an 
enlarged heart (heart disease), eye problems, and a skin 
condition (sebaceous cyst).  The veteran was notified of this 
decision in a December 11, 1998 letter and informed of his 
appellate rights.  He only initiated an appeal as to the 
denial of the claim involving his nervous condition 
(addressed in the REMAND following the ORDER portion of the 
decision).  

During the veteran's February 2000 hearing before the 
undersigned Member of the Board in Washington, DC.  During 
the hearing, the veteran formally withdrew from appeal his 
claim of entitlement to a certificate of eligibility for 
specially adapted housing or a special home adaptation grant.  
Therefore, this issue is no longer before the Board.  

In a July 1998 statement, the veteran raised the issue of 
entitlement to a nonservice-connected pension.  Although the 
appellant asserts that the Board may take jurisdiction of 
this issue, it has never been adjudicated by the RO, and is, 
thus, not properly before the Board.  It is referred to the 
RO for appropriate action.  

Likewise, the Board refers to the RO the issues of 
entitlement to service connection for obesity, and 
entitlement to a total disability rating based on individual 
unemployability as a result of his service-connected 
disorders; none of these issues has been adjudicated by the 
RO, and are not inextricably intertwined with any of the 
issues on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral pes planus is manifested by 
complaints of bilateral foot pain, and objective findings 
that include flattening of the longitudinal medial arches, no 
tenderness on palpation, no deformities, no pronation, and no 
complaints noted on manipulation of the ankles; his condition 
has been characterized as mild to moderate.  

3.  The veteran's service-connected residuals of a right knee 
injury are manifested by complaints of pain and no more than 
slight limitation of motion, without grinding, tenderness, or 
instability.    

4.  The veteran's service-connected residuals of a left knee 
injury are manifested by complaints of pain and no more than 
slight limitation of motion, without grinding, tenderness, or 
instability.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

3. The criteria for an evaluation in excess of 10 percent for 
residuals of a left knee injury have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Prior Remand

Initially, the Board notes that the veteran and his 
representative contend that the RO has not complied with the 
requests in the May 1996 remand, and, citing Stegall v. West, 
11 Vet. App. 268 (1998), they argue that the case must be 
returned to the RO for additional development.  As will be 
explained below, the Board disagrees.

Essentially, the appellant asserts that despite specific 
requests in the remand, the RO did not obtain all of the 
veteran's pertinent VA medical records (namely those from the 
VA medical facility in Tucson, Arizona), and that the VA 
physician performing the examination did not review the 
entire claims file.  In addition to these alleged Stegall 
violations, the veteran and his representative also assert 
that the most recent VA examination is insufficient for 
rating purposes because the examiner included negative, 
misleading, and prejudicial comments.

Addressing the veteran's contentions in order, the Board 
notes that the 1996 remand specifically asked the RO to 
"obtain all VA outpatient and inpatient treatment records of 
the veteran which are not currently in the file".  Review of 
the extensive file reveals that pertinent VA medical records 
have been obtained from facilities in Cleveland, New Orleans, 
Phoenix, Tucson, Miami, Baltimore, and most recently, 
Washington, DC.  Those records from the VA facility in 
Tucson, Arizona cover a time period from October 1985 through 
March 1994.  The Board notes that the veteran currently lives 
in Washington, D.C., that the veteran has not had an Arizona 
address since September 1995, and that the veteran has not 
asserted that he has had any recent treatment for disorders 
of the knees or feet at the Tucson facility.  Furthermore, in 
his June 1996 statement, the veteran himself only requested 
medical records from the Tucson facility dating through 1993.  
As these records are already on file, and the Board has no 
reason to believe that there are any other relevant records 
available from Tucson pertaining to the veteran's knees or 
feet, the Board finds that the RO has complied with the 
remand request in this regard, and that no additional request 
for records is needed.    

The Board notes that although asked to review the claims file 
prior to examining the veteran, the VA physician who 
performed the March 1998 examination indicated on his report 
that he did not review every one of the veteran's medical 
records.  Specifically, the physician stated that he reviewed 
the most current folder and that this folder went back 25 
years.  While the Board acknowledges that the history of a 
disability must be considered (see 38 C.F.R. § 4.41; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995)), the 
United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (Court) has stated that where 
entitlement to compensation has already been established and 
increase in disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   In that case, the Court held that 
Further, although the recorded history of a disability is to 
be reviewed in order to make a more accurate evaluation, the 
regulations do not give historical medical reports precedence 
over current findings.  Therefore, the Board finds that the 
more probative evidence is the current VA examination, or 
recent treatment records, since these reflect the veteran's 
present level of disability.  With regard to the issues on 
appeal involving claims for increased ratings for the 
veteran's bilateral pes planus, chondromalacia of the right 
knee, and chondromalacia of the left knee, the Board finds 
that the VA examiner's review of records dating back 25 years 
is certainly sufficient to rate the current level of 
disability due to the veteran's service-connected disorders. 

The veteran has also alleged that the most recent VA 
examination report is tainted with prejudicial and misleading 
comments that have little to do with the evaluation of the 
veteran's service-connected disorders.  While the Board 
agrees that some of the treating physician's comments 
contribute little to the understanding of the severity of the 
veteran's service-connected disorders, these statements do 
not make worthless those medical findings which have been 
reported objectively.  In this sense, the Board finds that 
the March 1998 VA examinations were sufficient for rating 
purposes.  They note the veteran's medical history, they 
include current medical findings, and they provide competent 
medical evidence as to the severity of the veteran's 
bilateral pes planus, his chondromalacia of the right knee, 
and his chondromalacia of the left knee.   

As the RO has obtained all known pertinent medical records, 
and since the treating physician has reviewed the relevant 
records dating back 25 years, and since the examining 
physician did not compromise the most recent medical 
examination with objectively incorrect findings, the Board 
finds that the veteran's allegations of a Stegall violation 
are without merit..  The RO has met its duty to assist, and 
the claims are ripe for review by this appellate body.  

II.  Background

The veteran served on active duty from May 1972 to October 
1974.  Service medical records disclose that the veteran was 
treated in service for problems associated with the feet and 
the knees.  Inservice diagnoses included bilateral pes planus 
and chondromalacia of the knees. 

On VA examination in January 1975, the examiner noted marked 
flattening of the longitudinal and transverse arches of both 
feet equally, with marked pronation of the medial border of 
both feet, and mild flaring of both Achilles tendons, and 
slight diversion of both calcaneus and mild tenderness over 
both feet without infection, inflammation, or drainage.  
Examination of the knees revealed slight tenderness over both 
knees, no instability, and negative McMurray's sign 
bilaterally.  The report of X-rays of the knees showed 
minimal hypertrophic changes of the left knee joint with no 
other pathology visualized involving the bone structures of 
both knees.  The diagnoses included early chondromalacia, 
patellar, bilateral; and pes planus 3rd degree, bilateral, 
symptomatic. 

In a June 1975 rating action, the RO granted service 
connection for the veteran's bilateral pes planus (rated as 
10 percent disabling) and for his bilateral chondromalacia 
(rated as 10 percent disabling).  

On VA examination in June 1980, findings included 2nd degree 
bilateral pes planus, with mild subpatellar crepitus felt.  
There was no swelling noted in the legs or ankles, and 
McMurray's test was negative bilaterally.  It was noted that 
the veteran was unable to stand on the toes or perform knee 
bends.  The diagnoses included bilateral pes planus and 
chondromalacia of patellas by previous diagnosis.  A July 
1980 report of X-rays diagnosed bilateral pes planus and 
bilateral chondromalacia.  

On VA examination in March 1981, findings included bilateral 
pes planus with pronation of both feet, pulses present 
throughout both feet, and no callosities noted. With respect 
to the knees, bilateral range of motion was measured from 0 
degrees on extension to 120 degrees on flexion.  Discomfort 
and crepitus was noted with motion bilaterally.  The examiner 
reported that no effusion was noted and that the ligaments 
were intact.  The veteran reported that he was unable to 
perform a knee bend or to heal and toe walk.  His gait was 
reportedly characterized by a slight limp.  Good propulsive 
force was noted with both of the lower extremities.  The 
diagnosis was bilateral pes planus and chondromalacia, both, 
knees.  

On VA examination of the feet in December 1981, the diagnosis 
included extreme pes planus, congenital with pronation, and 
restricted motion in all phases of the feet bilaterally.   X-
rays revealed probable flattening of the transverse arches 
and possible soft tissue swelling of the dorsum of the foot.  
X-rays of the knees showed a slight degree of osteoarthritis 
on both sides, with minimal narrowing of the joint space 
medially.  Hypertrophic lipping was noted in the superior and 
inferior aspects of the articulating surface of the patella 
with apparent narrowing of the femoropatella joints.  

In a January 1982 decision, the RO evaluated the disability 
due to the veteran's service-connected bilateral pes planus 
as 30 percent disabling.   

VA records dated from June to August 1982 reveal that the 
veteran was issued braces for both knees.  They also show 
that the refused surgery on his knees and that he believed a 
wheel chair was necessary.  In an October 1982 report, a 
private physician recommended against surgery, noting that 
the veteran was able to get around with crutches and a wheel 
chair.  

A June 1984 VA report of X-rays of the knees showed moderate 
osteoarthritic changes with very minimal narrowing of the 
left medial joint space and no loose body formation seen in 
either knee.  Views of both feet revealed plantar spurs on 
both os calcis bones, particularly the right.  There was 
definite loss of plantar arch bilaterally, especially in the 
left foot.  Very minimal arthritis was seen in the first MP 
(metatarsal-phalangeal) joints bilaterally, with no hallux 
valgus deformity noted.  The conclusion was that the veteran 
had arthritis of both knees and feet and that he had 
bilateral calcaneal spurs especially on the right.  

An April 1990 RO rating decision granted a temporary total 
rating under Paragraph 4.29 for periods from April 19, 1986 
through the end of May 1986 and from January 19, 1986 to the 
end of February 1986.  30 percent ratings were returned 
following each period of temporary total rating.

Medical treatment records from the Tucson VA facility 
indicate that the veteran had ongoing treatment for 
complaints regarding his knees and ankles from November 1989 
through April 1991.  

On VA examination in April 1991, it was noted that the 
veteran was confined to a wheel chair.  Physical examination 
of the knees showed normal range of motion of the right knee 
from 0 to 90 degrees and of the left knee from 0 to 70 
degrees.  No instability was noted.  It was reported that the 
veteran's obesity made it difficult to tell if there was any 
effusion.  The examiner noted that the veteran could not 
squat and that he had bilateral patellar pain on 
manipulation, with the left worse than the right, and with 
some crepitus in the left.  Physical examination of the feet 
revealed secondary congenital type pes planus, with range of 
motion of the ankles from 5 degrees on dorsiflexion to 45 
degrees on plantar flexion.  The veteran appeared to have 
normal inversion and eversion of the subtalar joint.  There 
was mild bulging of the medial borders of the feet in the 
region of the tarsal navicular.  The impression included 
bilateral pes planus, congenital type, and chondromalacia of 
the patellas.  X-rays reportedly revealed that the veteran's 
femorotibial joints appeared normal in both knees and that 
there was mild osteophyte formation seen laterally in both 
knees.  In addition there was mild subchondral sclerosis in 
the tibial plateau in both knees with no erosions seen.  Mild 
patellofemoral joint space narrowing with associated 
osteophyte formation bilaterally was reported.  This was 
noted to be consistent with degenerative osteoarthrosis.  No 
evidence of effusion was seen in either knee.  The impression 
was mild degenerative osteoarthrosis as described above.  

In an October 1991 rating decision, the RO decided to rate 
the veteran's left and right knee conditions separately, each 
being 10 percent disabling.  

As noted in the introduction, in November 1993, the Board 
remanded the veteran's claims for increased ratings for his 
service-connected bilateral pes planus, chondromalacia of the 
right knee, and chondromalacia of the left knee.  

Additional medical records added following the remand show 
that the veteran had continued treatment for various problems 
including problems with the knees and ankles from January 
1987 through March 1994, at the VA medical center (VAMC) at 
Tucson, AZ.  Specific records indicated that the veteran was 
fitted for special shoes, that he had complaints of knee 
pain, swelling, and effusion which prevented full range of 
motion, and that he underwent pool therapy for pain due to 
his service connected bilateral pes planus and chondromalacia 
of the patellas.  Diagnoses over this time included arthritis 
in the foot, degenerative joint disease in the knees, 
bilateral pes planus, and chondromalacia of the patellas.  A 
subsequent record from the VAMC at Tucson showed that the 
veteran continued pool therapy through May 1995.    

In an April 1996 letter, the general manager of Acor 
Orthopedics, Inc., reported that Acor had been fabricating 
custom molded shoes for the veteran for the last 20 years and 
that he usually had them ordered by the VA.    

In May 1996, the Board again remanded the veteran's case for 
additional development.  As noted in the introduction and 
further discussed above in section I, the RO has complied 
with the remand requests.
  
On VA examination of the joints in November 1996, the veteran 
reported that he had been in a wheelchair or the past 13 
years, and that he had not walked in approximately 25 years.  
The veteran indicated that he had inherited a familial type 
of arthritis and that his entire body was riddled with it.  
On physical examination, it was noted that the veteran was 
obese and unable to get out of his wheelchair.  With regard 
to his knees, the examiner stated that the veteran was unable 
to actively flex or extend his knees, and that while he was 
able to fire his quadriceps and his hamstrings, this was just 
at a trace level.  He reported that the veteran's knees were 
not swollen and that there was no deformity, but he also 
noted that swelling and deformity could be masked by panus.  
Each knee reportedly had a range of motion of 0 to 130 
degrees, with complaints of mild discomfort.  It was noted 
that the veteran could dorsi and plantar flex both feet.  The 
examiner also noted problems with the veteran's wrists, his 
elbows, his shoulders, and his back.  The treating physician 
reported that the veteran's overall physical condition 
completely precludes him from maintaining any significant 
form of remunerable compensation at this time.  He stated 
that the veteran was currently 100 percent disabled due to 
physical and mental problems.  

The vast majority of vocational rehabilitation records on 
file pertain to the veteran's mental and psychiatric 
development.  The veteran's resume, attached to an April 1995 
application for tutorial assistance, indicated that the 
veteran worked as a senior secretary at the Pima County 
Sheriff's Department from 1987 to the present.  Skills 
reported included typing 85 words per minute and numerous 
computer-related skills.  Records show that the veteran was 
enrolled at Northern Virginia Community College in the spring 
of 1996.  Records also indicate that the veteran was enrolled 
in a computer-training program with Goodwill Industries in 
the spring of 1997.  This vocation rehabilitation program was 
reportedly interrupted in March 1997 due to medical and 
personal reasons.  A May 1997 letter stated that the 
veteran's vocational rehabilitation program had been 
discontinued due to the absence of a response from the 
veteran.  A June 1997 report summarized the veteran's history 
with vocational rehabilitation.  No vocational rehabilitation 
records on file state that the veteran was unemployable as a 
result of his service-connected disorders.    

Records dated from December 1995 through September 1997 show 
that the veteran was being treated at the VAMC in Washington, 
DC for numerous disorders including problems with his knees 
and feet.  In May 1996, the veteran was treated for 
complaints of pain in the knees and ankles.  In May 1997 it 
was noted that the veteran had complaints of pain in the 
knees and feet.  Left foot arthritis and possible gout was 
the diagnosis in July 1997.  An August 1997 report indicated 
that the veteran complained of arthritis, and it was noted 
that he was wheelchair bound and that his feet have not been 
able to bear his weight in 15 years.  Diagnoses included 
arthritis.

On VA examination in March 1998, the examiner stated that the 
obese, wheelchair-bound veteran was re-evaluated, with his 
claims file, for disorders including restricted bilateral pes 
planus and chondromalacia of the knees.  The examiner 
reported that he had reviewed the veteran's most current 
folder, which went back 25 years.  He commented on the fact 
that the veteran was wheelchair bound for the last 15 years 
due to "pain in his feet, his knees, and his back".  It was 
noted that the veteran's obesity was a contributing factor to 
some of his problems.  The examiner stated that the veteran 
claimed he had constant pain from his service-connected 
disorders and other orthopedic problems.  On physical 
examination of the feet, the physician reported that the 
veteran had moderate pes planus, which the longitudinal 
medial arch was flat, that there was no tenderness on 
palpation, that there was no pronation, and that the 
veteran's feet looked normal.  The feet were reportedly warm 
and pink with good capillary filling.  The examiner stated 
that when the ankles were manipulated, the veteran made no 
complaints.  On removal of the shoes and socks, it was noted 
that the veteran had mild pes planus with no deformities and 
no tenderness.  Addressing the left knee, the examiner stated 
that they flexed the veteran's left knee to over 100 degrees 
and that the knee could extend out to 0.  There was no 
significant grinding and that the veteran did not complain of 
any pain.  On examination of the right leg, it was reported 
that the veteran refused to move it saying that he could not 
do that.  The examiner stated that the knee could be flexed 
passively but that the veteran would not do anything himself.  
On passive manipulation, there was no grinding and the 
veteran complained of no tenderness.  After noting that the 
veteran refused to get out of the chair or to do anything for 
himself, the VA physician reported that the veteran was a 
classic manipulator because, during the examination, he 
brought his left foot up and slipped his shoe and sock off 
easily, flexing his left ankle in doing so, without any 
complaints of pain.  The examiner stated that his judgments 
were based on estimation since a goniometer could not be used 
while the veteran was in the chair.  X-rays of the feet and 
knees were ordered.  The VA examiner concluded his report 
stating that in his clinical judgment, he saw no disability 
in the knees, except for the veteran's refusal to get out of 
the wheelchair.  The VA physician characterized the veteran's 
pes planus as mild to moderate.  

The impression on March 1998 X-rays of both knees revealed 
the presence of small posterior patellar osteophytes, 
bilaterally; small osteophytes arising from the lateral joint 
line bilaterally; normal bony architecture; no soft tissue 
abnormalities; and mild to moderate degenerative joint 
disease.  The impression on March 1998 X-rays of the feet 
showed diffuse soft tissue swelling bilaterally and minimal 
degenerative changes in the tarso-metatarsal joints of both 
big toes. 

During his February 2000 hearing, the veteran and his service 
representative asserted that where the disability due to the 
service-connected disorders cannot be distinguished from the 
disability due to other problems, the veteran must be 
afforded the benefit of the doubt and compensated for any 
functional loss that could be due to either those other 
problems or the service-connected disorder.  It is also 
asserted that the veteran should be rated 100 percent 
disabled under Diagnostic Code 5110 because he is not able to 
walk and is wheelchair bound as a result of his service-
connected disorders.  When specifically questioned about his 
knees and feet, the veteran stated that he is not able to 
work because pain in his knees and feet prevent him from 
standing or using his legs and feet in any capacity.   


III.  Analysis

The veteran essentially asserts that his service-connected 
bilateral pes planus  should be evaluated as more than 30 
percent disabling.  Additionally, he alleges that ratings in 
excess of 10 percent are warranted for his service-connected 
disorders of the right and left knees.  

The veteran's claims are "well grounded," meaning they are 
at least "plausible...or capable of substantiation."  See 38 
U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994);  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 
As noted above, the Board is also satisfied that all evidence 
relevant to the claims has been properly developed, and that 
VA has fulfilled its "duty to assist" the veteran with his 
claims.

The VA utilizes a rating schedule as a guide in evaluating 
the severity of disabilities resulting from all types of 
diseases and injuries that were incurred or aggravated as a 
result of service in the military.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is 
thus essential, both in the examination and in the evaluation 
of disability, that VA consider each condition at issue in 
relation to its entire history.  See 38 C.F.R. § 4.41; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Whenever a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Furthermore, if a disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating 
for functional impairment caused by pain, weakness, excess 
fatigability, or incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

A.  Bilateral Pes Planus

A review of the record shows that the veteran appears to have 
developed bilateral pes planus in service.  Service 
connection for his bilateral pes planus was granted by a 
January 1975 rating decision, and a 10 percent evaluation was 
assigned.  On VA examination in December 1981, the diagnosis 
was extreme congenital pes planus and findings included 
pronation, restricted motion in all phases of the feet 
bilaterally, and X-ray evidence of probable flattening of the 
transverse arches and possible soft tissue swelling of the 
dorsum of the foot.  Based on this examination, the RO, in a 
January 1982 decision, evaluated the veteran's bilateral pes 
planus as  30 percent disabling under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5276.  Aside from the periods of time 
during which the veteran was granted temporary total ratings 
under 38 C.F.R. § 4.29, his service-connected bilateral pes 
planus has been evaluated as 30 percent disabling.

VA records from the 1980's reveal that the veteran had 
developed arthritis in his feet, knees, and back and that he 
has resigned to using a wheelchair.  VA clinical treatment 
records show that the veteran was found to experience chronic 
bilateral foot pain secondary to degenerative joint disease 
and to bilateral pes planus.  The treatment records do not 
contain any medical opinion suggesting a relationship between 
the veteran's degenerative joint disease of the feet and toes 
and his service-connected bilateral pes planus.  As noted in 
the introduction, the veteran was not granted service 
connection for arthritis.    

The veteran essentially contends that his service-connected 
bilateral pes planus has increased in severity. 

Review of the more recent records reveals that the veterans 
bilateral pes planus was manifest in April 1991 by mild 
bulging of the medial border of the feet in the region of the 
tarsal navicular with normal inversion and eversion of the 
subtalar joint.  April 1996 records showed that the veteran 
had been having custom molded shoes fabricated for the last 
20 years.  On VA examination in November 1996, the examiner 
found that the veteran could dorsi and plantar flex both 
feet.  The diagnosis in July 1997 included left foot 
arthritis and possible gout.  

Turning to the most recent VA examination performed in March 
1998, the examiner reported subjective complaints of pain in 
the feet.  Objective findings included flattening of the 
longitudinal medial arch, no tenderness on palpation, no 
deformities, and no pronation.  He stated that the veteran's 
feet looked normal, and that they were warm and pink with 
good capillary filling.  No complaints were noted on 
manipulation of the ankles.  The examiner characterized the 
veteran's bilateral pes planus as mild to moderate.  The 
impression on a March 1998 report of X-rays of the feet was 
diffuse soft tissue swelling bilaterally and minimal 
degenerative changes in the tarso-metatarsal joints of both 
big toes.  

During February 2000 hearing, the veteran testified that he 
experienced bilateral foot pain to such a degree that he was 
not able to walk. 

The Board has evaluated the evidence summarized above, and 
must conclude that the preponderance of the evidence is 
against assignment of an evaluation in excess of 30 percent 
for the veteran's bilateral pes planus.  Under 38 C.F.R. § 
4.71a , Diagnostic Code 5276 (1999), a 10 percent evaluation 
is contemplated for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo achillis, and where there is pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted where there is bilateral severe pes planus with 
objective evidence of marked deformity (pronation abduction, 
etc.), pain on manipulation, and accentuated use, indication 
of swelling on use, and characteristic callosities.  
Assignment of a 50 percent evaluation, the highest available 
for bilateral pes planus, is contemplated for pronounced 
symptomatology with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.  See Id.

The Board notes that symptoms associated with the veteran's 
bilateral pes planus have been characterized not as 
"pronounced" or "severe", but rather, as only "mild to 
moderate".  Objective medical findings included flattening 
of the longitudinal medial arch, no tenderness on palpation, 
no deformities, no pronation, and no complaints noted on 
manipulation of the ankles.  Additionally, the March 1998 
examiner stated that the veteran's feet looked normal, and 
that they were warm and pink with good capillary filling.  
Without more pronounced symptomatology, a 50 percent rating 
for bilateral pes planus is not possible under 38 C.F.R. § 
4.71a , Diagnostic Code 5276. 

The Board is aware of the fact that the veteran has been 
having orthopedic shoes made for many years, and we note that 
the veteran has asserted that his pes planus has caused pain 
to such a degree that he is unable to walk.  The objective 
evidence on file, however, does not show that the symptoms of 
the veteran's bilateral pes planus render him unable to walk, 
or that the symptoms are not improved by orthopedic shoes or 
appliances.  Since the veteran refused to get out of the 
chair during his March 1998 VA examination, the examiner was 
unable to make objective findings as to the degree, if any, 
that the veteran's ability to ambulate has been reduced by 
his bilateral pes planus.

While it is apparent that the veteran's pes planus is 
symptomatic, including bilateral foot pain and flattening of 
the longitudinal medial arch, there is no objective medical 
evidence of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation (necessary for a 
50 percent evaluation), and only sparse evidence of pain on 
manipulation and swelling on use (necessary for a 30 percent 
evaluation).  The Board finds, therefore, that the veteran's 
bilateral foot disability cannot be rated higher than the 
current 30 percent evaluation.  

The Board observes that the veteran's complaint of pain on 
use is contemplated in the criteria of Diagnostic Code 5276, 
and has been taken into consideration in the decision to 
assign a 30 percent evaluation for the veteran's bilateral 
pes planus, which was admittedly characterized as "mild to 
moderate" in the report of the March 1998 rating examination.  
The Board is cognizant of the presence of additional foot 
disability, namely, degenerative joint disease at the first 
MP joint in his left foot.  However, there is no medical 
opinion of record indicating that the veteran's degenerative 
joint disease is a manifestation of his pes planus.  

For all the foregoing reasons, the Board finds that the 
criteria for a higher schedular evaluation for bilateral pes 
planus simply are not met.  

B.  Chondromalacia of the Right and Left Knees

Service medical records show a diagnosis of chondromalacia 
during service. Service connection for bilateral 
chondromalacia was granted by a January 1975 rating decision, 
and a 10 percent evaluation was assigned.  While VA records 
dating back to December 1981 show diagnoses of arthritis in 
the knees, none of the medical records on file relate the 
arthritis to the veteran's service-connected chondromalacia.  
As arthritis was never service-connected, the symptoms 
attributable to that disorder are not contemplated in the 
rating of his service-connected chondromalacia.  Conversely, 
where the etiology of a symptom such as limitation of range 
of motion is unclear, and that symptom may logically be 
caused by both the veteran's service-connected chondromalacia 
and his arthritis, the Board will consider such symptoms to 
be the result of the veteran's service-connected 
chondromalacia.  

On VA examination in April 1991, findings included bilateral 
patellar pain on manipulation and normal range of motion of 
the knees from 0 to 90 degrees on the right and from 0 to 70 
degrees on the left.  No instability was noted.  X-rays 
revealed mild osteophyte formation seen laterally on both 
knees, mild subchondral sclerosis in the tibial plateau in 
both knees, and mild patellofemoral joint space narrowing 
bilaterally.  

In October 1991, the RO decided to rate the left and right 
knee disorders separately.  The veteran's right and left knee 
chondromalacia were each rated as 10 percent disabling under 
38 C.F.R. § 4.71, DC 5099-5257 (for other impairment of the 
knee).
           
As noted above, the veteran has asserted that his service-
connected right and left knee disorders warrant higher 
ratings.  Additionally, he states that his service-connected 
disorders have rendered him unable to walk.  

Review of the more recent medical records regarding the 
veteran's knees reveals that on VA examination in November 
1996, the veteran was able to exhibit range of motion from 0 
to 130 degrees bilaterally, with complaints of mild 
discomfort.  On VA examination in March 1998, the examiner 
noted diagnoses including chondromalacia of the knees.  He 
reported that the veteran's obesity was a contributing factor 
to some of his problems.  Addressing the knees, the 
examination reported that the veteran's left knee showed 
flexion to 100 degrees and extension out to 0, with no 
significant grinding and no complaints of pain.  When asked 
to move his right leg, the veteran refused, saying that he 
could not do that.  The examiner stated that the right knee 
could be passively flexed, but that the veteran would not do 
it himself.  It was noted that there was no grinding and that 
the veteran had no complaints of tenderness.  On conclusion 
of the examination, the VA physician stated that in his 
clinical judgment, he saw no disability in the knees except 
for the veteran's refusal to get out of the wheelchair.  The 
report of X-rays showed the presence of small posterior 
patellar osteophytes, bilaterally; small osteophytes arising 
from the lateral joint line bilaterally; normal bony 
architecture; no soft tissue abnormalities; and mild to 
moderate degenerative joint disease.  

In short, since 1996, the veteran's service-connected knee 
disorders, diagnosed as chondromalacia of the right knee and 
chondromalacia of the left knee, have been manifested by 
complaints of pain and some limitation of motion, without 
grinding, tenderness, or instability.    

The Board notes, at the outset, that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Initially, the Board notes the veteran's chondromalacia of 
the right knee and chondromalacia of the left knee are rated 
under 38 C.F.R. § 4.71a, DC 5099-5257. Diagnostic Code 5099 
is used for rating a knee disorder for which there is no 
specific Code by analogy to another similar disorder.  
Diagnostic Code 5257 is for rating "other" impairment of 
the knee, such as recurrent subluxation or lateral 
instability.  Under this provision a 10 percent rating is in 
order when the recurrent subluxation or lateral instability 
is slight.  A 20 percent rating is warranted when subluxation 
or instability is moderate, and 30 percent evaluation is for 
application when severe.  As noted in the facts related 
above, in this case, there is no objective evidence showing 
that the veteran experiences either recurrent subluxation or 
lateral instability of the left or the right knee.  As such 
ratings in excess of the current 10 percent rating assigned 
to each knee are not warranted under DC 5257.

In view of the veteran's assertions that higher ratings are 
in order for his knee disorders, and to give him every 
consideration with respect to the issues on appeal, the Board 
has also considered, alternatively, whether a higher 
evaluations are warranted under any other potentially 
applicable diagnostic code, to include Diagnostic Codes 5260 
and 5261, as well as whether the criteria for submission of 
the claim for assignment of a higher evaluation on an extra-
schedular basis are met.    

Diagnostic Codes 5260 and 5261 set forth the criteria for 
evaluating limitation of flexion and extension, respectively, 
of the leg (knee).  Under these DCs, a compensable evaluation 
is warranted for flexion limited to 45 degrees or less or 
extension limited to 10 degrees or more.  The next higher, 20 
percent evaluation, is assignable for flexion limited to 30 
degrees or less, and extension limited to 15 degrees or more.  

In this case, the range of motion of both knees was measured 
to be from 0 to 130 in November 1996.   More recently, in 
March 1998, the left knee has been shown to flex to 100 
degrees and extend to 0 degrees without significant grinding 
or complaints of pain.  During the same examination, the 
right knee was flexed and extended passively by the examiner, 
also without grinding or complaints of tenderness.  While the 
veteran has complained of experiencing pain in the knees, it 
has not been noted that painful motion has been exhibited 
during any recent examination.  The range of motion findings 
represent no more than slight limitation of motion.  See 
38 C.F.R. § 4.71, Plate II (establishing "standard" range 
of motion as from 0 to 140 degrees).  Furthermore, they fall 
far short of the criteria needed to establish entitlement to 
a compensable evaluation on the basis of either flexion or 
extension.  Even if the probable functional loss due to pain 
during flare-ups could be assessed in terms of degrees of 
lost motion, there is no medical indication of record that 
such impairment would result in functional loss comparable to 
flexion limited to 45 degrees or less, or extension limited 
to 10 degrees or more (the criteria for a compensable 
evaluation under Diagnostic Codes 5260 and 5261 
respectively).  Hence, consideration of these criteria does 
not result in a higher evaluation of either knee.  

The Board also has considered whether ratings in excess of 10 
percent are warranted under any other potentially applicable 
diagnostic code.  However, in the absence of evidence of, or 
of disability comparable to, ankylosis, dislocation or 
removal of cartilage, impairment of the tibia or fibula, or 
genu recurvatum, there is no basis for assignment of a higher 
evaluation under DCs 5256, 5258, 5259, 5262, or 5263, 
respectively.  

Moreover, despite the RO's evaluation of the claim under DC 
5099-5257, and the veteran's assertions, the record does not 
demonstrate that the veteran suffers from recurrent 
subluxation and lateral instability (DC 5257).  The Board 
notes that while the veteran apparently relies on the use of 
a wheelchair, there is no objective evidence on file 
indicating that the veteran is unable to walk due to his 
service-connected chondromalacia of the knees.  To the 
contrary, the examining physician specifically concluded in 
March 1998 that in his clinical judgment, he saw no 
disability of the knees except for the veteran's refusal to 
get out of the wheelchair.  
While the Board acknowledges that an outpatient treatment 
records note that veteran has been using a wheelchair and 
knee braces, there is no indication that such aids were 
medically prescribed on the basis of demonstrated lateral 
instability of the knees or on the basis of any other symptom 
of the veteran's service-connected disorders.  Indeed, in the 
medical reports on file specifically noted that there was no 
evidence of instability of the knees.  

In the absence of any medical evidence showing the presence 
of symptomatology identified in DCs 5257, 5260, and 5261, 
those DCs provide no basis for a higher evaluation.  In view 
of the foregoing, the Board must conclude that there is no 
basis for a schedular evaluation in excess of 10 percent each 
for the veteran's right and left knee chondromalacia

C.  Conclusion

The above determinations are based on the pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate any of the service-connected disabilities under 
consideration, so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  

The Board notes that a VA examiner has indicated that the 
veteran is unable to work.  See the 1996 VA examination 
report.  However, that determination was based upon 
consideration of other non-service connected disabilities 
(specifically, psychiatric problems and arthritis in various 
joints around the body) in addition to those addressed here.  
The Board specifically notes that there has been no showing 
that the service-connected bilateral pes planus and 
chondromalacia of the knees have caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned rating).  The Board notes that records in the 
veteran's vocational rehabilitation folder show that the 
veteran has some aptitude for computers.  He was taking 
college courses at the Northern Virginia Community College as 
recently as the spring of 1996 and he was enrolled in a 
computer-training program with Goodwill Industries in the 
spring of 1997.  While Vocational Rehabilitation was 
suspended for medical and personal reasons, and was 
discontinued in June 1997 due to the absence of any response 
from the veteran, the evidence on file does not show that the 
veteran's employability is seriously impaired as a result of 
his service-connected bilateral pes planus or chondromalacia 
of the knees.

In short, none of the disabilities currently under 
consideration has been objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand any of the claims to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, as the preponderance of the evidence is against 
each of the appellant's claims, the benefit-of-the-doubt 
doctrine is not for application, and the claims must be 
denied.  See 38 U.S.CA. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).


ORDER

A disability evaluation in excess of 30 percent for bilateral 
pes planus is denied. 

A disability evaluation in excess of 10 percent for 
chondromalacia of the right knee  is denied.

A disability evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.



REMAND

Regarding the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, the Board notes that a November 1998 rating 
decision denied this claim, finding that no new and material 
evidence had been submitted.  The veteran was notified of 
this decision by way of a letter from the VA dated December 
11, 1998.  

In June 1999, the veteran submitted a statement in which he 
indicated that he was "appealing his nervous condition" and 
that the VA should provide an SSOC or decision on the matter.  
The Board construes this statement as a timely notice of 
disagreement (NOD) to the November 1998 decision with regard 
to the veteran's claim involving a nervous condition.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of an SOC.  See Manlicon v. West, 12 Vet. 
App. 238 (1999) (The NOD initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
court; the Board should have remanded that issue to the RO, 
for issuance of a SOC.)

As such, in order to afford the veteran procedural due 
process under 38 U.S.C.A. 
§ 5107, and to rectify the problems noted above, the Board 
finds that the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
psychiatric disorder to include PTSD must be REMANDED to the 
RO for the following action:

The RO should issue an appropriate 
statement of the case on the new and 
material evidence issue.  Since the 
statement of the case will be issued more 
than one year after the veteran's initial 
notification of denial (December 11, 
1998), the veteran should be notified 
that if he wants to appeal, he has to 
submit a substantive appeal within 60 
days of the SOC.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



